Citation Nr: 0408825	
Decision Date: 04/05/04    Archive Date: 04/16/04

DOCKET NO.  96-25 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
mental disorder.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Pedro A. Fuentes, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and psychiatrist




ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
September 1953.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1994 rating decision of the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  By this action, the RO, in pertinent 
part found that new and material evidence had not been 
received to reopen a claim of entitlement to service 
connection for a mental disorder that was previously denied 
in a December 1978 rating decision.  The veteran filed his 
noticed of disagreement on December 4, 1995, after he was 
notified of the adverse determination in a letter dated on 
November 30, 1994.  The RO issued a statement of the case in 
March 1997.  

The Board observes that the veteran indicated on his August 
1997 VA Form 9 his belief that his condition had been 
misdiagnosed, and that PTSD was the correct diagnosis.  
However, there is no indication of an intention to withdraw 
his notice of disagreement with respect to the issue of 
whether new and material evidence had been received to reopen 
his claim for service connection for a nervous condition.  

Moreover, at an August 1997 RO hearing the RO received the 
veteran's testimony on the question on whether new and 
material evidence had been received to reopen the claim for 
service connection for a psychiatric disorder.  The 
transcript of that hearing may be construed as a substantive 
appeal.  This testimony, when reduced to writing by hearing 
transcript, meets the requirement that a substantive appeal 
be in writing as of the date of certification of transcript.  
C.f. Tomlin v. Brown, 5 Vet. App. 355 (1993).  

Turning to the issue of timeliness of the substantive appeal, 
the United States Court of Appeals for Veterans Claims, 
hereinafter the Court, notes that it has previously held that 
the failure to file a timely substantive appeal does not 
automatically foreclose an appeal, render a claim final, or 
deprive the Board of jurisdiction.  Rowell v. Principi, 4 
Vet.App. 9, 17 (1993).  Here, as in Rowell, there is no 
indication that the RO closed the appeal for failure to file 
a timely substantive appeal, and the RO appears to have 
treated the appellant's August 1997 filing as timely, as 
reflected in the hearing transcript in which it is noted that 
"[t]he appeal status of this issue is formal".  The Court 
has held that there is no problem, with regard to the 
timeliness of the filing of the substantive appeal, which 
would deprive the Board of jurisdiction over this case as an 
original claim.  See Gonzalez-Morales v. Principi, 16 Vet App 
556 (2003).  Thus, the Board construes the new and material 
evidence issue to have been perfected and currently on 
appeal.  

The issue of service for PTSD will be discussed in the REMAND 
below.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  Service connection was previously denied for a 
psychiatric disability in a December 1978 rating decision; 
the evidence available at that time included a lay statement 
regarding injury in service and an October 1978 VA 
examination showed a diagnosis of schizophrenia that was not 
shown to have been associated with the veteran's military 
service.  

3.  The veteran was notified of that decision in January 
1979, but did not submit a timely appeal; the veteran 
attempted to reopen his claim for service connection for 
April 1994.  

4.  The evidence received into the record since the December 
1978 denial includes a lay statement showing that the veteran 
was observed to have an altered mental state after a head 
injury in service and reports of VA evaluation showing the 
presence of organic mental conditions; this evidence is so 
significant that it must be viewed with all the evidence in 
order to fairly decide the veteran's claim.  


CONCLUSIONS OF LAW

1.  The December 1978 rating decision that denied entitlement 
to service connection for a psychiatric disability is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2003).  

2.  New and material evidence has been received to reopen the 
claim for service connection for a psychiatric disability.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (effective 
prior to August 29, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  New and Material Evidence-VCAA

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claim Assistance Act (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); Cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.  

The Board observes that the VCAA appears to have left intact 
the requirement that a claimant must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. 
§ 5103A(f) (West 2002).  

The Board acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  
See 66 Fed. Reg. at 45,630 (codified as amended at 
38 C.F.R. §§ 3.156(a), 3.159(c)).  However, the regulation 
provisions affecting the adjudication of claims to reopen a 
finally decided claim are applicable only to claims received 
on or after August 29, 2001.  66 Fed. Reg. at 45,620.  
Because the claimant's claim to reopen was received prior to 
that date, those regulatory provisions do not apply.  The 
Board finds no prejudice to the claimant in this case by 
proceeding with the adjudication of the issue of whether new 
and material evidence has been received to reopen a claim of 
entitlement to service connection for a psychiatric 
disability.  

Background 

Service connection was denied originally for a nervous 
condition in a December 1978 rating decision.  At that time, 
the evidence showed that the veteran had he sustained a 
contusion to the left eye in a fall in April 1952.  No other 
injuries were described.  A VA Psychiatric evaluation, 
conducted in February 1972, was consistent with a diagnosis 
of schizophrenic reaction.  A July 1978 examination report 
shows a diagnosis of schizophrenia, depression and anxiety 
reaction, and an October 1978 VA examination report shows a 
diagnosis of schizophrenia.  In addition, a statement was 
received from C. Ramos-Gonzalez, a former service comrade who 
stated that he and the veteran were in Korea together.  As 
reported, in 1952, the veteran sustained a head injury from 
which he suffered pain in the area of the forehead.  The 
claim was denied based on a finding that the lay statement 
was not sufficient to establish service connection for a 
psychiatric disability.  The veteran was notified of that 
determination by correspondence dated in the following month.  
He did not initiate an appeal from that determination.  
Instead, he attempted to reopen his claim for service 
connection in April 1994.  

Law and Regulations

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); see also Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001). 

VA law provides that despite the finality of the prior 
adverse decision a claim will be reopened and the former 
disposition reviewed if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (effective prior to August 29, 2001).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).

The Court has held that VA must reopen a claim when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim.  Stanton v. Brown, 
5 Vet. App. 563, 566 (1993).  The standards regarding the 
issue of finality have been reviewed and upheld.  Reyes v. 
Brown, 7 Vet. App. 113 (1994).

The United States Court of Appeals (Federal Circuit Court) 
overruled a holding in Colvin v. Derwinski, 1 Vet. App. 171 
(1991), which limited the reopening of previously denied 
claims based upon "a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome."  See Hodge v. 
West, 155 F. 3d 1356 (Fed. Cir. 1998).

Subsequently, the Court held that with regard to petitions to 
reopen previously and finally disallowed claims VA must 
conduct a three-part analysis, first, whether evidence 
submitted is "new and material" under 38 C.F.R. § 3.156(a), 
second, if it finds the evidence is "new and material" 
immediately upon reopening it must determine whether the 
claim is well grounded, based upon all of the evidence, 
presuming its credibility, and third, if the claim is well 
grounded to proceed to the merits, but only after ensuring 
that the duty to assist had been fulfilled.  Elkins v. West, 
12 Vet. App. 209 (1999) (en banc).  However, as noted above, 
on November 9, 2000, the President signed into law the VCAA 
that eliminated the requirement of a well-grounded claim.  

With respect to the issue of materiality, the Court has held 
that the newly presented evidence need not be probative of 
all the elements required to award the claim but that the 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for the 
last final disallowance of the claim.  Evans v. Brown, 9 Vet. 
App. 273, 284 (1996) (citing Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Federal Circuit Court has held that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).  

Evidence Received Since December 1978.  

The evidence received into the record since the prior denial 
includes of a notarized statement, dated in September 1994, 
from C. Ramos-Gonzalez who certified that he and the veteran 
served together in the Korean Conflict.  The statement 
reflects that the veteran was injured when struck in the 
forehead by a wooden crossbeam.  The former service comrade 
observed that following the blow on the head, the veteran's 
conduct changed.  He began to feel anxious, depressed and in 
bad humor, among other symptoms.  

In addition, the report of the November 2003 VA examination 
was consistent with vascular dementia with delusions and 
behavior disturbance.  No other mental disorder was found.  

This is evidence is new, inasmuch as it was not previously of 
record, and is so significant that it must be viewed in the 
context of all of the evidence in order to fairly decide the 
case.  Although there is no official record of injury of the 
magnitude described in the September 1994 affidavit, 
laypersons are is competent to discuss personal observations.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  The former 
service comrade's contentions are probative to the extent 
that lay people can discuss personal experiences.  But, 
generally, lay testimony cannot provide medical evidence 
because laypersons lack the competence to offer medical 
opinions.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  For the 
purpose of establishing new and material evidence, the 
credibility of the new evidence is presumed.  Kutscherousky, 
supra.  Parenthetically, the Board observes that competency 
of evidence differs from weight and credibility.  The former 
is a legal concept determining whether testimony may be heard 
and considered by the trier of fact, while the later is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 
6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  Moreover, evidence of 
dementia is significant as it tends to suggest some resultant 
organic condition as a result of the alleged injury.  In view 
of the foregoing, the Board finds that new and material 
evidence has been received to reopen the claim for service 
connection for a psychiatric disability.  




ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for a psychiatric 
disorder.  To this extent, the appeal is allowed.  


REMAND

The Board notes that additional development is necessary 
prior to completion of its appellate review.  With respect to 
the claim for service connection for a psychiatric disorder, 
the veteran is advised that when new and material evidence is 
presented or secured with respect to a claim, which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 
(1991).  The Board observes that no nexus opinion has been 
obtained to determine whether the veteran's existing mental 
disorder is related to injury, disease or event noted during 
his military service.  

The Board observes that although the veteran has made himself 
clear in his intention to pursue a claim for service 
connection for PTSD, the RO has not issued a rating decision 
on that claim.  A supplemental statement of the case, dated 
in January 1998 reflects consideration of that issue.  
However, no formal rating decision was promulgated.  Recent 
amendments have been made to the provisions of 38 CFR 19.31, 
part of VA's Appeals Regulations relating to the SSOC.  67 
FR 3099, 3104 (January 23, 2002).  Effective November 17, 
2003, that rule provides that an SSOC will not be used to 
announce the RO's decision on an issue not previously 
addressed in a statement of the case (SOC) or to respond to 
a notice of disagreement on a newly appealed issue that was 
not addressed in the SOC.  The purpose of that change was to 
help eliminate confusion on the part of appellants as to 
whether they must respond to a SSOC.  Consequently, the RO 
must issue a decision on that claim.  

Also, the Board notes that the veteran is shown to be the 
recipient of Social Security since April 1994.  In the 
instant case, the veteran has indicated that he is receiving 
Social Security Administration (SSA) benefits.  However, the 
record does not show that the veteran's SSA records were ever 
obtained.  These records may contain evidence relevant to the 
veteran's claims.  When VA is put on notice prior to the 
issuance of a final decision of the possible existence of 
certain records and their relevance, the BVA must seek to 
obtain those records.  Murincsak v. Derwinski 2 Vet. App 363, 
373 (1992).  In Hayes v. Brown, 9 Vet. App. 67, 74 (1996), 
the Court referred to obtaining these records in terms of the 
Department's "obligation to review a thorough and complete 
record", under which VA is required to obtain evidence from 
the Social Security Administration, including any decisions 
by the administrative law judge, and to give that evidence 
appropriate consideration and weight.  

In view of the foregoing, the case is remanded to the RO for 
the following actions:

1.  The veteran's case should be reviewed 
by the psychiatrist who examined him in 
the November 2003 examination.  If the 
examiner is no longer available, another 
examiner should review the claims folder.  
The examiner is requested to provide an 
opinion as to whether the veteran 
currently has psychiatric disability 
associated with his military service.  The 
examiner's attention is directed to the 
September 1994 lay statement concerning 
head injury and the veteran's subsequent 
change in conduct.  In particular, the 
examiner is requested to state whether it 
is at least as likely as not (a 
probability of 50 percent or more) that 
the veteran currently has an acquired 
mental disorder due to injury, disease or 
event noted in his military service.  The 
clinical bases for the opinion should be 
set forth in detail.  

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  It would be 
helpful if a copy of the favorable 
determination could be obtained as well.  
All information obtained should be 
associated with the veteran's claims 
folder.  If such information cannot be 
obtained, that fact should be certified.  

3.  The RO should readjudicate the claim 
of entitlement to service connection for a 
psychiatric disability and should issue a 
rating decision on the issue of 
entitlement to service connection for 
PTSD.  If the benefits sought on appeal 
remain denied, the appellant and the 
appellant's representative, if any, should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 


Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).




	                     
______________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



